Appellate Case: 22-3131     Document: 010110773555          Date Filed: 11/23/2022       Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                            November 23, 2022
                          _________________________________
                                                                              Christopher M. Wolpert
                                                                                  Clerk of Court
  ANTHONY LEROY DAVIS,

        Petitioner - Appellant,

  v.                                                            No. 22-3131
                                                       (D.C. No. 5:20-CV-03269-SAC)
  DAN SCHNURR,                                                    (D. Kan.)

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before PHILLIPS, MURPHY, and EID, Circuit Judges.
                    _________________________________

        Petitioner Anthony Leroy Davis, a Kansas state prisoner proceeding pro se,

 requests a certificate of appealability (“COA”) to appeal the dismissal of his 28 U.S.C.

 § 2254 petition. The district court denied Davis a COA. To obtain a COA, Davis must

 make “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

 § 2253(c)(2). In other words, Davis must show “that reasonable jurists could debate

 whether (or, for that matter, agree that) the petition should have been resolved in a

 different manner or that the issues presented were ‘adequate to deserve encouragement to

 proceed further.’” Slack v. McDaniel, 529 U.S. 473, 475 (2000) (citation omitted). We



        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-3131     Document: 010110773555          Date Filed: 11/23/2022       Page: 2



 conclude that the district court’s ruling is not reasonably debatable. Exercising

 jurisdiction under 28 U.S.C. §§ 1291 and 2253(a), we deny Davis’s request for a COA

 and dismiss the matter.

                                      BACKGROUND

        In 1989, a Kansas state jury convicted Davis of first-degree felony murder,

 aggravated robbery, and aggravated arson. State v. Davis (Davis I), 802 P.2d 541, 543

 (Kan. 1990). Davis was sentenced to life in prison. In 2016, Davis punched a correctional

 officer in the eye. State v. Davis (Davis II), 449 P.3d 1232, at *1 (Kan. Ct. App. 2019)

 (unpublished table decision) (per curiam). State prosecutors charged Davis with battery

 of a law-enforcement officer under Kansas law.

        In November 2017, the state held a jury trial for Davis’s battery charge. Multiple

 state witnesses, including the officer Davis punched, testified that Davis was an inmate in

 Kansas prison. Davis also testified that he was an inmate and had “been in prison a long

 time.” Id. at *2.

        For his trial, correctional officers transported Davis to the courtroom in chains

 before the court seated the jury. Davis was never physically restrained before the jury.

 But during the first day of trial, one of the correctional officers began clanging the chains

 used to transport Davis (apparently left in the courtroom) during witness testimony. The

 clanging occurred within earshot of the jury. Also during trial, a uniformed officer

 escorted Davis to the stand and sat near him while he testified. Davis did not timely

 object to either the sound of the chains or the officer escort. Id. But later, Davis moved

 for a mistrial, claiming prejudice from the chain-clanging incident and the officer escort.

                                               2
Appellate Case: 22-3131      Document: 010110773555          Date Filed: 11/23/2022       Page: 3



        The court ruled that neither rose to the level of prejudice necessary for a mistrial.

 First, the jury knew from testimony that Davis was an inmate, and the jury had not been

 paying attention to the sound of the chains. Second, the officer escort was a reasonable

 security practice given Davis’s life sentence for a violent crime and the exit door near the

 witness stand. The court denied Davis’s motion for a mistrial.

        The jury convicted Davis, and the judge sentenced him to sixty-five months’

 imprisonment for the battery charge. Davis appealed his conviction, arguing that the

 sound of the chains and the officer escort violated his presumption of innocence. Id. The

 Kansas Court of Appeals affirmed his conviction, concluding that the chain-clanging

 incident and the officer escort did not deprive Davis of his presumption of innocence. Id.

 at *1, 3–4. And the Kansas Supreme Court denied Davis’s petition for review.

        Davis, pro se, then petitioned for a writ of habeas corpus under 28 U.S.C. § 2254

 in the United States District Court for the District of Kansas. The district court liberally

 construed Davis’s petition and found it contained only one constitutional claim: the

 combination of the chain-clanging incident and the officer escort at trial deprived him of

 his constitutional right to a presumption of innocence. Davis v. Schnurr (Davis III), No.

 20-3269-SAC, 2022 WL 2116294, at *2 (D. Kan. June 13, 2022).

        The district court denied Davis’s petition for habeas relief. Id. at *1. First, the

 district court found no Supreme Court case law clearly establishing “the constitutional

 implications of a situation in which restraints not in use made noise in front of a jury.” Id.

 at *4. Second, the district court ruled that Davis failed to show that the officer escort was

 “inherently prejudicial.” Id. at *4–5. The district court also denied Davis a COA, finding

                                                3
Appellate Case: 22-3131      Document: 010110773555         Date Filed: 11/23/2022      Page: 4



 that he failed to “ma[ke] a substantial showing of constitutional error in the state courts.”

 Id. at *5.

        Davis timely appealed the district court’s dismissal of his habeas petition and

 seeks a COA.1

                                         ANALYSIS

        In determining whether to grant a COA, we perform a threshold inquiry. Miller-El

 v. Cockrell, 537 U.S. 322, 342 (2003). We ask only whether the underlying constitutional

 claim is debatable—we do not seek to resolve it. Id. Because Davis is a state prisoner

 seeking habeas relief, we must also defer to the state court’s decisions under the

 framework of 28 U.S.C. § 2254(d). Dockins v. Hines, 374 F.3d 935, 938 (10th Cir. 2004).

 Section 2254(d) requires Davis to show that the Kansas decision was either (1) “contrary

 to, or involved an unreasonable application of, clearly established Federal law” or

 (2) “based on an unreasonable determination of the facts in light of the evidence

 presented in the State court proceeding.” § 2254(d). The district court found that Davis

 could not make either showing. We agree.

        The district court concluded that, even construing Davis’s pleadings liberally, he

 did not challenge the district court’s decision because of an unreasonable determination

 of the facts. Davis III, 2022 WL 2116294, at *4. After reviewing Davis’s pleadings, we


        1
          Davis also moves this court to appoint a special master under Federal Rule of
 Appellate Procedure 48(a). Rule 48(a) allows us to appoint a special master “to hold
 hearings, if necessary, and to recommend factual findings and disposition in matters
 ancillary to proceedings in the court.” Davis’s application for a COA is not an ancillary
 matter, and we need no additional factual determinations to decide whether to grant him a
 COA. A special master is unavailable and unnecessary. We deny Davis’s motion.
                                               4
Appellate Case: 22-3131        Document: 010110773555          Date Filed: 11/23/2022        Page: 5



 agree. We thus consider if reasonable jurists would debate whether the Kansas appellate

 decision contradicted or unreasonably applied clearly established federal law.

 § 2254(d)(1).

           “[T]he Fifth and Fourteenth Amendments prohibit the use of physical restraints

 visible to the jury absent a trial court determination, in the exercise of its discretion, that

 they are justified by a state interest specific to a particular trial.” Deck v. Missouri,

 544 U.S. 622, 629 (2005). But even when a defendant is restrained during trial, we do not

 presume prejudice if there is no evidence that any juror noticed the restraints. United

 States v. McKissick, 204 F.3d 1282, 1299 (10th Cir. 2000).

           Here, Davis was unrestrained, and an officer rattled the chains on a chair during

 witness testimony. The Kansas trial court found that the jury was listening to testimony

 rather than paying attention to the sound of the chains. There is no evidence that any juror

 noticed the sound of the chains, so we will not presume the chain-clanging incident

 prejudiced Davis. See id. Even if the jury did notice the sound of the chains, multiple

 witnesses—including Davis himself—testified about his status as an inmate. So the

 chain-clanging incident could not unduly prejudice Davis by revealing his custodial

 status.

           As for the officer escort, the Supreme Court has held that, unlike visible restraints,

 “the conspicuous . . . deployment of security personnel in a courtroom during trial” is not

 inherently prejudicial. Holbrook v. Flynn, 475 U.S. 560, 568–69 (1986). In Holbrook, the

 Court held that the defendant was not prejudiced when four uniformed, armed officers sat

 in the front row of the courtroom throughout the trial. Id. at 570–72. In contrast, Davis

                                                  5
Appellate Case: 22-3131      Document: 010110773555         Date Filed: 11/23/2022      Page: 6



 contends that he was prejudiced by one correctional officer walking beside him and

 remaining near him while he testified. Davis has made even less of a showing of

 prejudice than the defendant in Holbrook because he was only accompanied by one

 guard. See id. And like the Court reasoned in Holbrook, any “slight degree of prejudice”

 that the officer escort may have created was justified by Kansas’s need to protect the

 public and other officers from Davis’s violent outbursts. See id. at 571–72 (reasoning that

 the armed officers’ presence was justified by a “need to maintain custody over defendants

 who had been denied bail”). Davis was serving a life sentence for violent crimes, and he

 faced trial for punching a correctional officer in the eye. The violent nature of his past

 convictions justified the use of the officer escort.

                                       CONCLUSION

        Because Davis was not physically restrained, and because Davis fails to convince

 us that the chain-clanging incident or officer escort unduly prejudiced him, we conclude

 that the district court’s decision to deny Davis’s § 2254 habeas petition was not

 reasonably debatable. For those reasons, we deny Davis’s request for a COA and dismiss

 his case.


                                                Entered for the Court


                                                Gregory A. Phillips
                                                Circuit Judge




                                                6